Exhibit 10.4

SECURITY AGREEMENT

(Borrower)

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 23rd day of February,
2009 by JUPITERMEDIA CORPORATION, a Delaware corporation, to be known as
WebMediaBrands Inc. (“Borrower”), in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and any other Persons that participate in the
Swap Obligations (“Agent”).

1. Recitals.

WHEREAS, Borrower entered into that certain Credit and Security Agreement, dated
as of July 12, 2007, with the lenders named therein KeyBank National
Association, as the lead arranger, sole book runner and administrative agent
(“Credit Agreement Agent”), and Citizens Bank, N.A., as the syndication agent
(as amended, the “Credit Agreement”);

WHEREAS, Borrower and KeyBank National Association, in its own capacity and not
as agent for the lenders (“KeyBank”), entered into that certain hedge agreement,
the terms and conditions of which are governed by that certain 1992 ISDA Master
Agreement between Borrower and KeyBank, dated as of July 19, 2007 (the “Master
Agreement”), and evidenced by that certain Confirmation between Borrower and
KeyBank, dated as of July 19, 2007, executed in accordance with the Master
Agreement (collectively, the “Swap Agreement”);

WHEREAS, on the date hereof, Borrower is terminating the Commitment under the
Credit Agreement, pursuant to the terms of that certain Payoff Letter, dated as
of February 23, 2009, from Credit Agreement Agent, and acknowledged and agreed
to by Borrower;

WHEREAS, notwithstanding the termination of the Credit Agreement, the
obligations under the Swap Agreement (together with any other obligations owing
to KeyBank under the Master Agreement, collectively, the “Swap Obligations”)
that are currently secured pursuant to the Credit Agreement (and certain other
security documents executed in connection therewith, including the Pledge
Agreement) will be permitted to remain outstanding after the termination of the
Credit Agreement;

WHEREAS, Borrower deems it to be in its direct pecuniary and business interests
that Borrower continue to obtain the financial accommodations provided for in
the Swap Agreement; and

WHEREAS, Borrower understands that Agent is willing to continue to grant such
financial accommodations only upon certain terms and conditions, one of which is
that Borrower continue to grant to Agent a security interest in and collateral
assignment of the Collateral, as hereinafter defined, and this Agreement is
being executed and delivered in consideration of



--------------------------------------------------------------------------------

Agent continuing to grant the financial accommodations provided for under the
Swap Agreement and for other valuable consideration;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower and Agent agree as
follows:

2. Definitions. Except as specifically defined herein, terms that are defined in
the U.C.C. are used herein as so defined. As used in this Agreement, the
following terms shall have the following meanings::

“Account” means all of Borrower’s accounts, as defined in the U.C.C.

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any guarantor thereof or
other accommodation party therefor.

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio or New York, New York.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by Borrower with Agent, without liability by
Agent to pay interest thereon, from which account Agent shall have the exclusive
right to withdraw funds until all of the Obligations are paid in full.

“Cash Security” means all cash, instruments, Deposit Accounts, and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which Borrower presently has or may hereafter have any
claim, wherever located, including but not limited to any of the foregoing that
are presently or may hereafter be existing or maintained with, issued by, drawn
upon, or in the possession of Agent.

“Collateral” means all of Borrower’s existing and future (a) personal property;
(b) Accounts, Investment Property, instruments, contract rights, chattel paper,
documents, supporting obligations, letter-of-credit rights, Pledged Notes,
commercial tort claims, General Intangibles, Inventory and Equipment; (c) funds
now or hereafter on deposit in the Cash Collateral Account, if any; (d) Cash
Security; and (e) Proceeds of any of the foregoing; provided that Collateral
shall exclude (i) any fixed asset that is subject to a purchase money security
interest or capital lease, in an amount not to exceed Two Million Dollars
($2,000,000), to the extent that and only so long as the agreements with respect
to such purchase money security interest or capital lease, as the case may be,
specifically prohibit additional Liens, (ii) licenses and contracts which by the
terms of such licenses and contracts prohibit the assignment of such agreements
(to the extent such prohibition is enforceable at law), (iii) equity interests
in (A) any direct Foreign Subsidiary in excess of (1) sixty-five percent
(65%) of the total combined voting power of all classes of equity interests or
stock of such Foreign Subsidiary’s stock or other equity interests, and (2) one
hundred percent (100%) of the non-voting equity interests or stock of such
Foreign Subsidiary’s stock or other equity interests, (B) any indirect Foreign
Subsidiary, (C)

 

2



--------------------------------------------------------------------------------

Japan.internet.com K.K., and (D) Jupitermedia GmbH so long as (1) Jupitermedia
GmbH is dissolved on or prior to June 30, 2009, (2) Jupitermedia GmbH has
aggregate assets of less than Two Hundred Fifty Thousand Dollars ($250,000), and
(3) Jupitermedia GmbH has no direct or indirect Subsidiaries with aggregate
assets for all such Subsidiaries of more than Two Hundred Fifty Thousand Dollars
($250,000), and (iv) any letter-of-credit right for a specified purpose, to the
extent Pledgor is required by applicable law to apply the proceeds of such
letter-of-credit right for such specified purpose.

“Companies” means Borrower and all Subsidiaries of Borrower.

“Company” means Borrower or a Subsidiary of Borrower.

“Default Rate” means the Default Rate, as defined in the Swap Agreement.

“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union, or similar organization; provided that Deposit Account shall exclude any
Deposit Account that is a trust or special account exclusively comprised of
funds for (i) payroll (and related payroll taxes), (ii) 401(k) and other
retirement plans and employee benefits, including rabbi trusts for deferred
compensation, (iii) health care benefits, and (iv) escrow arrangements (e.g.,
environmental indemnity accounts).

“Equipment” means all of Borrower’s equipment, as defined in the U.C.C.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 16.1 hereof.

“Foreign Subsidiary” means a Subsidiary of Borrower that is organized under the
laws of any jurisdiction other than the United States, any State thereof or the
District of Columbia.

“General Intangibles” means all of Borrower’s (a) general intangibles, as
defined in the U.C.C.; and (b) choses in action, causes of action, intellectual
property, customer lists, corporate or other business records, inventions,
designs, patents, patent applications, service marks, registrations, trade
names, trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“Immaterial Deposit Account” means a Deposit Account maintained by Borrower or
Mediabistro.com Inc., a Delaware corporation (“Mediabistro”) that at all times,
has a balance of less than One Hundred Thousand Dollars ($100,000); provided
that the Immaterial Deposit

 

3



--------------------------------------------------------------------------------

Accounts of Borrower and Mediabistro shall not, at any time, aggregate in excess
of One Hundred Thousand Dollars ($100,000).

“Inventory” means all of Borrower’s inventory, as defined in the U.C.C.

“Investment Property” means all of Borrower’s investment property, as defined in
the U.C.C., unless the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and/or priority of a security interest
in investment property, and, in such case, investment property shall be defined
in accordance with the law of that jurisdiction as in effect from time to time.

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

“KeyBank” means KeyBank National Association, a national banking association,
and its successors and assigns.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan Documents” means, collectively, this Agreement, the Swap Agreement, any
documents executed in connection with the Swap Agreement, and any documents that
secure the Swap Agreement, and any document executed by Borrower in connection
with obligations that are secured by the security interest granted under this
Agreement; as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.

“Obligations” means, collectively, (a) all present and future obligations and
liabilities of any kind incurred by Borrower pursuant to the Swap Agreement,
including all Transactions, as defined in the Swap Agreement, entered into
thereunder and all termination values, expenses and damages payable in
accordance with the terms thereof; (b) interest from time to time accruing on
any of the foregoing, and all fees and other amounts payable by Borrower
pursuant to the Swap Agreement or any other Loan Document; and (c) all Related
Expenses.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledged Notes” means the promissory notes payable to Borrower, as described on
Schedule 1 hereto, if any, and any additional or future note with an unpaid
principal amount exceeding One Hundred Thousand Dollars ($100,000) that may
hereafter from time to time be payable to Borrower.

 

4



--------------------------------------------------------------------------------

“Proceeds” means (a) proceeds as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Agent
to Proceeds specifically set forth herein or indicated in any financing
statement shall never constitute an express or implied authorization on the part
of Agent to a Company’s sale, exchange, collection or other disposition of any
or all of the Collateral.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by Agent,
or imposed upon or asserted against Agent, in any attempt by Agent to
(i) enforce this Agreement, the Swap Agreement or any Related Writing, or to
obtain, preserve or perfect any security interest evidenced by this Agreement,
the Swap Agreement or any Related Writing; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any guarantor of
payment or any mortgagor, or any officers or agents of any of the foregoing, to
Agent pursuant to or otherwise in connection with the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

“Trademark Act” shall mean the U.S. Trademark Act of 1946, as amended.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
Ohio.

 

5



--------------------------------------------------------------------------------

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

3. Security Interest. In consideration of and as security for the full and
complete payment of all of the Obligations, Borrower hereby grants to Agent a
security interest in the Collateral. Borrower and Agent hereby acknowledge and
agree that, with respect to any ITU Application included within the Collateral,
to the extent such an ITU Application would, under the Trademark Act, be deemed
to be transferred in violation of 15 U.S.C. § 1060(a) as a result of the
security interest granted herein, or otherwise invalidated or made unenforceable
as a result of the execution or performance of this Agreement, no security
interest shall be deemed to have been granted in such ITU Application
(notwithstanding the provisions of this Agreement or any other Loan Document)
until such time as the circumstances that would give rise to such violation,
invalidation or unenforceability no longer exist.

4. Representations and Warranties. Borrower hereby represents and warrants to
Agent as follows:

4.1. Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and is duly qualified to
do business in each state in which a failure to so qualify would have a material
adverse effect on Borrower.

4.2. Borrower has full power, authority and legal right to pledge the
Collateral, to execute and deliver this Agreement, and to perform and observe
the provisions hereof. The officers acting on Borrower’s behalf have been duly
authorized to execute and deliver this Agreement. This Agreement is valid and
binding upon Borrower in accordance with the terms hereof.

4.3. Neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by Borrower will materially conflict
with, or constitute a material violation or default under, any provision of any
applicable law or of any contract (including, without limitation, Borrower’s
articles of incorporation and bylaws or code of regulations or of any other
writing binding upon Borrower in any manner.

4.4. Borrower is organized solely under the laws of the State of Delaware and
has not continued existence from any other jurisdiction. Borrower has not
changed its name during the

 

6



--------------------------------------------------------------------------------

last five years. Borrower’s chief executive office is set forth on Schedule 4.4
hereto. Borrower has places of business or maintains Collateral at the locations
set forth on Schedule 4.4 hereto.

4.5. Except with respect to the security interests previously granted to Agent,
and except as set forth on Schedule 2 hereto, (a) there is no effective U.C.C.
Financing Statement outstanding covering the Collateral, or any part thereof;
(b) none of the Collateral is subject to any security interest or Lien of any
kind; (c) the Internal Revenue Service has not alleged the nonpayment or
underpayment of any tax by Borrower or threatened to make any assessment in
respect thereof; and (d) Agent has a valid and enforceable first security
interest in the Collateral (to the extent perfection can be accomplished by the
filing of a U.C.C. Financing Statement) that is the type in which a security
interest may be created under the U.C.C. by the execution of a security
agreement and perfected by the filing of a U.C.C. Financing Statement (other
than commercial tort claims).

4.6. Borrower has received consideration that is the reasonably equivalent value
of the obligations and liabilities that Borrower has incurred to Agent. Borrower
is not insolvent, as defined in any applicable state or federal statute, nor
will Borrower be rendered insolvent by the execution and delivery of this
Agreement to Agent or any other documents executed and delivered to Agent in
connection herewith. Borrower has not engaged, nor is Borrower about to engage,
in any business or transaction for which the assets retained by it are or will
be an unreasonably small amount of capital, taking into consideration the
obligations to Agent incurred hereunder. Borrower does not intend to, nor does
it believe that it will, incur debts beyond its ability to pay such debts as
they mature.

4.7. At the execution and delivery hereof, no Event of Default will exist.

4.8. Jupitermedia GmbH (a) has aggregate assets of less than Two Hundred Fifty
Thousand Dollars ($250,000), and (b) has no direct or indirect Subsidiaries with
aggregate assets for all such Subsidiaries of more than Two Hundred Fifty
Thousand Dollars ($250,000). Borrower intends to dissolve Jupitermedia GmbH on
or before June 30, 2009.

5. Insurance. Borrower shall at all times maintain insurance upon its Inventory,
Equipment and other personal and real property with financially sound and
reputable insurance companies in at least such amounts and against at least such
risks as are generally insured against in the same general area by companies
engaged in the same or similar business, with provisions reasonably satisfactory
to Agent for payment of all casualty losses thereunder to Agent and Borrower as
their interests may appear (loss payable endorsement in favor of Agent), and, if
required by Agent, Borrower shall deposit the policies with Agent. Any such
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation to Agent. Any sums received by Agent in payment
of insurance losses, transfers or takings under the policies, where the sums
received from such loss, transfer or taking are in excess of One Million Dollars
($1,000,000) (“Insurance Funds”), shall be held by Agent, in an account at
KeyBank in Borrower’s name (the “Insurance Account”), as security for the
Obligations; provided that, if, within sixty (60) days after any casualty loss
covered by insurance, Borrower notifies Agent that Borrower intends to replace,
rebuild or restore the affected property, then Agent shall release such
Insurance Funds to Borrower for the purpose of replacing, rebuilding or

 

7



--------------------------------------------------------------------------------

restoring the affected property. If such replacement rebuilding or restoration
is not (a) commenced within six months of the date of the casualty loss with
respect thereto, or (b) substantially completed within twelve (12) months of
such commencement date (or such longer period of time necessary to complete the
work with reasonable diligence, if approved by Agent in writing, in its
reasonable discretion), Borrower shall immediately deposit such Insurance Funds
into the Insurance Account. In addition, any amounts of such Insurance Funds not
applied to the costs of the replacement or restoration of the affected property
shall be immediately deposited in the Insurance Account upon the completion of
such replacement or restoration. Agent is hereby authorized to act as
attorney-in-fact for Borrower, from and during the continuance of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, Agent may, at its option, provide such insurance and Borrower
shall pay to Agent, upon demand, the cost thereof. Should Borrower fail to pay
such sum to Agent upon demand, interest shall accrue thereon, from the date of
demand until paid in full, at the Default Rate. Within ten (10) days of Agent’s
written request, Borrower shall furnish to Agent such information about
Borrower’s insurance as Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to Agent and
certified by a Financial Officer of Borrower.

6. Taxes and Other Borrower Obligations. Borrower shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with generally accepted accounting principles) for which Borrower may be or
become liable or to which any or all of Borrower’s properties may be or become
subject; (b) all of Borrower’s wage obligations to Borrower’s employees in
compliance with the Fair Labor Standards Act (29 U.S.C. 206-207) or any
comparable provisions; and (c) all of Borrower’s material obligations calling
for the payment of money (except only those so long as and to the extent that
the same shall be contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles)
before such payment becomes overdue.

7. Corporate Names and Location of Collateral. Borrower shall not (a) change its
name, or (b) change its jurisdiction or form of organization or extend or
continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement) unless, in each
case, Borrower shall provide Agent with at least ten (10) days prior written
notice thereof; provided that Borrower shall only be required to provide Agent
with one day prior written notice with respect to its contemplated name change
to WebMediaBrands, Inc. Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
Agent’s sole discretion, to perfect or continue perfected the security interest
of Agent in the Collateral. Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and shall immediately reimburse Agent therefor if Agent pays the
same. Such amounts not so paid or reimbursed shall be Related Expenses.

 

8



--------------------------------------------------------------------------------

8. Notice. Borrower shall give Agent prompt written notice if any Event of
Default shall occur hereunder or if the Internal Revenue Service shall allege
the nonpayment or underpayment of any tax by Borrower or threaten to make any
assessment in respect thereof.

9. Financial Records. Borrower shall (a) maintain at all times true and complete
financial records and books of accounts in accordance with generally accepted
accounting principles consistently applied and, without limiting the generality
of the foregoing, prepare authentic invoices for all of the Accounts; (b) render
to Agent, forthwith upon each request of Agent, such financial statements of
Borrower’s financial condition and operations, including but not limited to
Borrower’s tax returns, and such reports of the Accounts, as Agent may from time
to time request; (c) give Agent prompt written notice whenever any Account
Debtor shall become in default in any manner or assert any defense or offset and
whenever any other event, omission, condition or thing having a material adverse
effect on any Account shall occur or arise; and (d) forward to Agent, upon
request of Agent, whenever made, (i) invoices, sales journals or other documents
satisfactory to Agent, as the case may be, that summarize the Accounts,
certified by an officer of Borrower, (ii) within the time specified by Agent, an
aging report of the Accounts then outstanding setting forth, in such form and
detail and with such representations and warranties as Agent may from time to
time require, the unpaid balances of all invoices billed respectively during
that period and during each of the three next preceding periods, and certified
by an officer of Borrower, and (iii) with respect to the Inventory and any other
Collateral, such reports and other documents that are reasonably satisfactory to
Agent.

10. Transfers, Liens and Modifications Regarding Collateral. Borrower shall not,
without Agent’s prior written consent, except as set forth on Schedule 2 hereto,
(a) sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or create, incur, or permit to exist any pledge, lien, mortgage,
hypothecation, security interest, charge, option or any other encumbrance with
respect to any of the Collateral, or any interest therein, or Proceeds, except
for the lien and security interest provided for by this Agreement and any
security agreement securing only Agent; or (b) enter into or assent to any
amendment, compromise, extension, release or other modification of any kind of,
or substitution for, any of the Accounts except in the ordinary course of
business of Borrower.

11. Collateral. Borrower shall:

(a) at all reasonable times (but not, except after the occurrence and during the
continuance of an Event of Default, more than two times per fiscal year) allow
Agent by or through any of Agent’s officers, agents, employees, attorneys or
accountants to (i) examine, inspect and make extracts from Borrower’s books and
other records, including, without limitation, the tax returns of Borrower,
(ii) after the occurrence and during the continuance of an Event of Default,
arrange for verification of the Accounts, under reasonable procedures, directly
with Account Debtors or by other methods, and (iii) examine and inspect the
Inventory and Equipment, wherever located;

(b) promptly furnish to Agent, upon request, (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of the Accounts (including, without limitation,
computer printouts or typewritten reports listing the

 

9



--------------------------------------------------------------------------------

mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Agent may request;

(c) [reserved];

(d) promptly notify Agent in writing of any information that Borrower has or may
receive with respect to a material amount of the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of Agent with respect thereto;

(e) to the extent deemed prudent by Borrower (to be determined by Borrower
acting in good faith) maintain the Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved;

(f) deliver to Agent, to hold as security for the Obligations, within ten
Business Days after the written request of Agent, all certificated Investment
Property owned by Borrower, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Agent, or in the event such
Investment Property is in the possession of a securities intermediary or
credited to a securities account, execute with the related securities
intermediary an investment property control agreement over such securities
account in favor of Agent in form and substance reasonably satisfactory to
Agent;

(g) upon request of Agent, execute and deliver with a financial institution that
holds a Deposit Account in the name of Borrower, if such Deposit Account is not
an Immaterial Deposit Account, a control agreement over such Deposit Account in
favor of Agent, in form and substance satisfactory to Agent; and

(h) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Agent may from time to time deem necessary
or appropriate, including, without limitation, chattel paper, to carry into
effect the intention of this Agreement or so as to completely vest in and ensure
to Agent its rights hereunder and in or to the Collateral.

Borrower hereby authorizes Agent to file U.C.C. Financing Statements with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment
(valued individually in excess of Five Million Dollars ($5,000,000), Borrower
shall, upon request of Agent, (i) execute and deliver to Agent a short form
security agreement, in form and substance satisfactory to Agent, and
(ii) deliver such certificate or application to Agent and cause the interest of
Agent to be properly noted thereon. Borrower hereby authorizes Agent or Agent’s
designated agent (but without obligation by Agent to do so) to incur Related
Expenses (whether prior to, upon, or subsequent to any Event of Default), and
Borrower shall promptly repay, reimburse, and indemnify Agent for any and all
Related Expenses. If Borrower fails to keep and maintain the Equipment in good
operating condition, ordinary wear and tear excepted, Agent may (but shall not
be required to) so maintain or repair all or any part of the Equipment and the
cost thereof shall be a Related Expense. All

 

10



--------------------------------------------------------------------------------

Related Expenses are payable to Agent upon demand therefor; Agent may, at its
option, debit Related Expenses directly to any Deposit Account of Borrower
located at Agent.

12. Collections and Receipt of Proceeds by Borrower.

(a) Prior to exercise by Agent of its rights under this Agreement, both (i) the
lawful collection and enforcement of all of the Accounts, and (ii) the lawful
receipt and retention by Borrower of all Proceeds of all of the Accounts and
Inventory shall be as the agent of Agent.

(b) Upon written notice to Borrower from Agent after the occurrence of an Event
of Default, a Cash Collateral Account shall be opened by Borrower at the main
office of Agent (or such other office as shall be designated by Agent) and all
such lawful collections of the Accounts and such Proceeds of the Accounts and
Inventory shall be remitted daily by Borrower to Agent in the form in which they
are received by Borrower, either by mailing or by delivering such collections
and Proceeds to Agent, appropriately endorsed for deposit in the Cash Collateral
Account. In the event that such notice is given to Borrower from Agent, Borrower
shall not commingle such collections or Proceeds with any of Borrower’s other
funds or property, but shall hold such collections and Proceeds separate and
apart therefrom upon an express trust for Agent. In such case, Agent may, in its
sole discretion, at any time and from time to time after the occurrence of an
Event of Default, apply all or any portion of the account balance in the Cash
Collateral Account as a credit against the Obligations. If any remittance shall
be dishonored, or if, upon final payment, any claim with respect thereto shall
be made against Agent on its warranties of collection, Agent may charge the
amount of such item against the Cash Collateral Account or any other Deposit
Account maintained by Borrower with Agent, and, in any event, retain the same
and Borrower’s interest therein as additional security for the Obligations.
Agent may, in its sole discretion, at any time and from time to time, release
funds from the Cash Collateral Account to Borrower for use in Borrower’s
business. The balance in the Cash Collateral Account may be withdrawn by
Borrower upon termination of this Agreement and irrevocable payment in full of
all of the Obligations.

(c) At Agent’s request, Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lock box at a location
acceptable to Agent, to which Agent shall have access for the processing of such
items in accordance with the provisions, terms, and conditions of Agent’s
customary lock box agreement.

13. Collections and Receipt of Proceeds by Agent. At any time after the
occurrence and during the continuance of an Event of Default, Agent shall, at
all times, have the right, but not the duty, to collect and enforce any or all
of the Accounts as Agent may deem advisable and, if Agent shall at any time or
times elect to do so in whole or in part, Agent shall not be liable to Borrower
except for Agent’s willful misconduct or gross negligence, if any. Borrower
hereby constitutes and appoints Agent, or Agent’s designated agent, as
Borrower’s attorney-in-fact to exercise, at any time after the occurrence and
during the continuance of an Event of Default, all or any of the following
powers which, being coupled with an interest, shall be irrevocable until the
complete and full payment of all of the Obligations:

 

11



--------------------------------------------------------------------------------

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept and
deposit, in the name of Agent or Borrower, any and all of Borrower’s cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Agent shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

(b) to transmit to Account Debtors, on any or all of the Accounts, notice of
assignment to Agent thereof and the security interest of Agent and to request
from such Account Debtors at any time, in the name of Agent or Borrower,
information concerning the Accounts and the amounts owing thereon;

(c) to transmit to purchasers of any or all of the Inventory, notice of the
security interest of Agent and to request from such purchasers at any time, in
the name of Agent or Borrower, information concerning the Inventory and the
amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on the Accounts and purchasers of the
Inventory to make payment of their indebtedness directly to Agent;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as Agent, in its sole discretion, may deem to be advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of Agent or
Borrower, and to withdraw any such suit or other proceeding. Borrower agrees to
lend every assistance requested by Agent in respect of the foregoing, all at no
cost or expense to Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as Agent may require in
connection with making legal proof of any Account. Borrower agrees to reimburse
Agent in full for all court costs and attorneys’ fees and every other cost,
expense or liability, if any, incurred or paid by Agent or in connection with
the foregoing, which obligation of Borrower shall constitute Obligations, shall
be secured by the Collateral and shall bear interest, until paid, at the Default
Rate; and

(g) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same, into the Cash
Collateral Account or, at the option of Agent, to apply them as a payment on the
Obligations.

14. Agent’s Authority Under Pledged Notes. For the better protection of Agent
hereunder, Borrower has executed (or will execute, with respect to future
Pledged Notes) an appropriate endorsement on (or separate from) each Pledged
Note and has deposited (or will deposit, with respect to future Pledged Notes)
such Pledged Note with Agent. Borrower irrevocably authorizes and empowers
Agent, after the occurrence and during the continuance of an Event of Default,
to (a) ask for, demand, collect and receive all payments of principal of and

 

12



--------------------------------------------------------------------------------

interest on the Pledged Notes; (b) compromise and settle any dispute arising in
respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in Agent’s
discretion, any right, power or privilege granted to the holder of any Pledged
Note by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse Borrower’s name
to each check or other writing received by Agent as a payment or other proceeds
of or otherwise in connection with any Pledged Note; (f) enforce delivery and
payment of the principal and/or interest on the Pledged Notes, in each case by
suit or otherwise as Agent may desire; (g) enforce the security, if any, for the
Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as Agent, in its
discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
Agent to institute any action, suit or proceeding or to make or do any other act
or thing contemplated by this Section 14 or prohibit Agent from settling,
withdrawing or dismissing any action, suit or proceeding or require Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

15. Use of Inventory and Equipment. Until the exercise by Agent of its rights
under this Agreement, Borrower may (a) retain possession of and use the
Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease the Inventory in the ordinary course of
business; and (c) use and consume raw materials or supplies, the use and
consumption of which are necessary in order to carry on Borrower’s business.

16. Default and Remedies.

16.1 Any of the following shall constitute an Event of Default under this
Agreement: (a) an Event of Default, as defined in the Swap Agreement, shall
occur under the Swap Agreement; (b) any representation, warranty or statement
made by Borrower in or pursuant to this Agreement or in any other writing
received by Agent in connection with the Obligations shall be false or erroneous
in any material respect; or (c) Borrower shall fail or omit to perform or
observe any agreement made by Borrower in or pursuant to this agreement or in
any other writing received by Agent pursuant hereto, and such failure or
omission to perform or observe such Agreement or other writing shall not have
been fully corrected within thirty (30) days after the earlier of (i) any
financial officer of Borrower becomes aware of the occurrence thereof, or
(ii) the giving of written notice thereof to Borrower by Agent that the
specified failure or omission is to be remedied.

16.2 Agent shall at all times have the rights and remedies of a secured party
under the U.C.C. and the Ohio Revised Code as in effect from time to time, in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by Borrower or otherwise
provided in law or equity. Upon the occurrence and during the continuance of an
Event of Default and at all times thereafter, Agent may require Borrower to
assemble the Collateral, which Borrower agrees to do, and make it available to
Agent at a reasonably convenient place to be designated by Agent. Agent may,
with or without notice to or demand upon Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any part thereof,

 

13



--------------------------------------------------------------------------------

may be found and to take possession thereof (including anything found in or on
the Collateral that is not specifically described in this Agreement, each of
which findings shall be considered to be an accession to and a part of the
Collateral) and for that purpose may pursue the Collateral wherever the same may
be found, without liability for trespass or damage caused thereby to Borrower.
After any delivery or taking of possession of the Collateral, or any thereof,
pursuant to this Agreement, then, with or without resort to Borrower or any
other Person or property, all of which Borrower hereby waives, and upon such
terms and in such manner as Agent may deem advisable, Agent, in its discretion,
may sell, assign, transfer and deliver any of the Collateral at any time, or
from time to time. No prior notice need be given to Borrower or to any other
Person in the case of any sale of Collateral that Agent determines to be
perishable or to be declining speedily in value or that is customarily sold in
any recognized market, but in any other case Agent shall give Borrower no fewer
than ten days prior notice of either the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Agent may purchase the Collateral, or any part thereof, free from any right of
redemption, all of which rights Borrower hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
liens having precedence over this Agreement, Agent may apply the net proceeds of
each such sale to or toward the payment of the Obligations, whether or not then
due, in such order and by such division as Agent, in its sole discretion, may
deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and the obligors on the Obligations shall remain liable for any
deficiency. In addition, Agent shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the cost of which shall be paid by
Borrower.

17. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is cumulative and in addition to and not in limitation of any
other rights, powers and privileges that Agent may otherwise have or acquire by
operation of law, by contract or otherwise. No course of dealing by Agent in
respect of, nor any omission or delay by Agent in the exercise of, any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or of any other right, power or privilege, as Agent may
exercise each such right, power or privilege either independently or
concurrently with others and as often and in such order as Agent may deem
expedient. No waiver, consent or other agreement shall be deemed to have been
made by Agent or be binding upon Agent in any case unless specifically granted
by Agent in writing, and each such writing shall be strictly construed. The
captions to sections herein are inserted for convenience only and shall be
ignored in interpreting the provisions of this Agreement.

18. Costs, Expenses and Taxes. Borrower agrees to pay on demand all costs and
expenses of Agent and all Related Expenses, including, but not limited to
(a) participation, administration, travel and out-of-pocket expenses, including
but not limited to attorneys’ fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents

 

14



--------------------------------------------------------------------------------

and the other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Borrower also agrees to pay on demand
all costs and expenses of Agent, including reasonable attorneys’ fees and
expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any Related Writing. In addition, Borrower shall
pay any and all stamp, transfer, documentary and other taxes, assessments,
charges and fees payable or determined to be payable in connection with the
execution and delivery of the Loan Documents, and the other instruments and
documents to be delivered hereunder, and agrees to hold Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees, other than those
liabilities resulting from the gross negligence or willful misconduct of Agent,
or, with respect to amounts owing to a Lender, such Lender, in each case as
determined by a court of competent jurisdiction. All obligations provided for in
this Section shall survive any termination of this Agreement.

19. Indemnification. Borrower agrees to defend, indemnify and hold harmless
Agent (and its affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against Agent in connection with any investigative,
administrative or judicial proceeding (whether or not Agent shall be designated
a party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Company or its affiliates; provided
that Agent (and its affiliates, officers, directors, attorneys, agents and
employees) shall not have the right to be indemnified under this Section for its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction. All obligations provided for in this Section shall survive any
termination of this Agreement.

20. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature page of this
Agreement, if to Agent, mailed or delivered to it, addressed to KeyBank National
Association, 127 Public Square, Cleveland, Ohio 44114, Attention: Institutional
Bank, or, as to each party, at such other address as shall be designated by such
party in a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt, except that all notices hereunder shall not be effective until
received.

21. Successors and Assigns. This Agreement shall be binding upon Borrower and
Borrower’s successors and assigns and shall inure to the benefit of and be
enforceable and exercisable by Agent for the benefit of Agent and its respective
successors and assigns.

22. Severability. If, at any time, one or more provisions of this Agreement is
or becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

15



--------------------------------------------------------------------------------

23. Termination. At such time as the Obligations shall have been irrevocably
paid in full and the Swap Agreement terminated and not replaced by any other
credit facility with Agent, Borrower shall have the right to terminate this
Agreement. Upon written request of Borrower, Agent shall (a) promptly file
appropriate termination statements, cancel all control agreements and return all
physically pledged Collateral, and (b) execute and deliver to Borrower all
deeds, assignments, and other instruments as may be necessary or proper to
release Agent’s security interest in the Collateral and to re-vest in Borrower
full title to the Collateral, subject to any disposition thereof that may have
been made by Agent, for the benefit of the Lenders, pursuant hereto. Borrower
will indemnify Agent in all respects for all costs incurred by Agent in
connection with such termination.

24. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

25. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

26. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Borrower and Agent hereunder shall be
governed by and construed in accordance with Ohio law, without regard to
principles of conflicts of laws. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any such action or proceeding arising out of or relating
to this Agreement, any Loan Document or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Borrower hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any such action or proceeding in
any such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page intentionally left blank.]

 

16



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN BORROWER AND AGENT, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Security
Agreement as of the date first written above.

 

Address:   

23 Old Kings Highway South

Darien, Connecticut

      JUPITERMEDIA CORPORATION    Attention: President or General       By:  

/s/     Alan M. Meckler

     Counsel       Name:   Alan M. Meckler          Title:   Chairman and Chief
Executive Officer

Signature Page to

Security Agreement